

Exhibit 10.44
PUGET ENERGY, INC.
PUGET SOUND ENERGY, INC.


THIRD AMENDMENT TO AGREEMENT


THIRD AMENDMENT TO AGREEMENT (this “Amendment”), effective as of February 28,
2008, amends the agreement (the “Agreement”), dated as of January 1, 2002 and
amended as of May 12, 2005 and February 9, 2006, between Puget Sound Energy,
Inc. (“PSE”) and Puget Energy, Inc. (“Puget Energy”), both Washington
corporations (PSE and Puget Energy, collectively, the “Company”), and Stephen P.
Reynolds (“Executive”).
 
WHEREAS, previously the Company and Executive entered into the First Amendment
to Agreement, effective as of May 12, 2005 (the “First Amendment”), which
provided certain special retention arrangements, including accelerated vesting
of certain awards, for the Executive with certain conditions contingent on the
date of the 2008 Annual Shareholders Meeting; and
 
WHEREAS, because of the pending merger of Puget Energy pursuant to that certain
Agreement and Plan of Merger, dated October 25, 2007 (the “Merger”), Puget
Energy does not intend to hold the 2008 Annual Shareholders Meeting if the
Merger is completed as expected in the fourth quarter of 2008; and


WHEREAS, in light of these changed circumstances, the Compensation and
Leadership Development Committees of the Company (the “Committees”) desire to
clarify their original intent that all such awards vest and/or forfeiture
restrictions lapse as of a fixed date that is on or about the date on which the
2008 Annual Shareholders Meeting would have been held but for the changed
circumstances due to the Merger; and


WHEREAS, the Committees have approved a fixed date of May 6, 2008 for such
vesting and/or lapse of forfeiture restrictions on such awards;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and Executive
agree as follows:


1.
AMENDMENTS. All references in the First Amendment to “the 2008 Annual
Shareholders Meeting” are hereby amended and replaced with “May 6, 2008.”



2.
EFFECTIVENESS. Except as expressly modified by this Amendment, all provisions of
the Agreement, as amended, the Stock Options, the Restricted Stock Award and the
Restricted Stock Unit Award shall continue in full force and effect. This
Amendment shall be effective as of the date first set forth above.



3.
CONFLICTS. In the event of any conflict between the terms of this Amendment and
the provisions of the Agreement, as amended, the Stock Options, the Restricted
Stock Award, the Restricted Stock Unit Award or any other plan, program, policy,
contract, arrangement or agreement between Executive and the Company, the terms
of this Amendment will be controlling.



4.
COUNTERPARTS. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original.





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
 
PUGET SOUND ENERGY, INC.
 
By: /s/ Stephen E Frank
Stephen E. Frank
    Title: Chair, Compensation and Leadership
    Development Committee, Puget Sound Energy, Inc. Board of Directors
 


 
PUGET ENERGY, INC.
 
By: /s/ Stephen E Frank
             Stephen E. Frank
Title: Chair, Compensation and Leadership
Development Committee, Puget Energy, Inc. Board of Directors
 


 
EXECUTIVE
 
By: /s/ Stephen P Reynolds
   Stephen P. Reynolds


 


